Case: 19-60650      Document: 00515314066         Page: 1    Date Filed: 02/18/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-60650                         February 18, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
S.O., individually and on behalf of her minor son, B.O.,

              Plaintiff - Appellant

v.

HINDS COUNTY SCHOOL DISTRICT; PRINCIPAL BEN LUNDY, in his
individual and official capacities; ASSISTANT PRINCIPAL TOMMY
BRUMFIELD, in his individual and official capacities; ASSISTANT
PRINCIPAL MICHELLE RAY, in her individual and official capacities,

              Defendants - Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:17-CV-383


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       The panel acknowledges counsel’s apology expressed in the petition for
panel rehearing. The petition for panel rehearing is denied. The opinion filed




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60650    Document: 00515314066     Page: 2   Date Filed: 02/18/2020


                                 No. 19-60650

on February 7, 2020, is hereby withdrawn. The judgment of the district court
is affirmed. See 5th Cir. R. 47.6.




                                      2